Exhibit 99.1 BEACON FEDERAL BANCORP, INC. PRESS RELEASE Beacon Federal Bancorp, Inc. Announces Positive Events and Trends for the Third Quarter of 2008 East Syracuse, New York (November 14, 2008) – Beacon Federal Bancorp, Inc. (“the Company”) (NASDAQ Global Markets – “BFED”) announced and highlighted the following positive events and trends for the quarter ended September 30, 2008: u Total assets reached a record high and milestone of $1.0 billion at September 30, 2008. u Net interest margin increased during the quarter and throughout 2008 as follows: Quarter ended March 31, 2008 ……………2.47% Quarter ended June 30, 2008 ……………2.65% Quarter ended September 30, 2008 …………… 2.79% u Loans have steadily increased by over 7% since the beginning of 2008.At September 30, 2008, the percentage of allowance for loan losses to total loans was 1.35%. u Average non-interest-bearing deposits increased to $28.6 million for the quarter ended September 30, 2008 from $23.5 million for the comparable period last year. u Beacon Federal’s Tier 1 Core Capital, Tier 1 Risk-Based Capital and Total Risk-Based Capital exceeded well-capitalized levels by 223 basis points, 460 basis points and 185 basis points, respectively, at September 30, 2008. u The Company’s stated book value per share and tangible book value per share were $13.60 at September 30, 2008. Ross J.
